--------------------------------------------------------------------------------

Exhibit 10.2


The following exhibit is a translation of the original Chinese document, filed
pursuant to Regulation S-T, Rule 306(a).




MAXIMUM AMOUNT MORTGAGE AGREEMENT








Mortgagee:
Industrial and Commercial Bank of China Limited, Huizhou Huinan Sub-branch
(hereinafter referred to as "Party A")



Person in Charge:
Zhang Jian



Place of Domicile (Address):   No. 2, Xiapu Nan Street 2, Lane 1, Huizhou City,
Guangdong Province, People’s Republic of China


Tel. No.:      86 752-2101793
Postal Code:     516001









Mortgagor:
Merix Printed Circuits Technology Limited (hereinafter referred to as "Party B")



Legal Representative or other executive:
Linda V Moore



Place of Domicile (Address):  No. 23, Yinling Road, Chenjiang Town, Huizhou
City, Guangdong Province, People’s Republic of China


Tel. No.:      86 752-2617111
Postal Code:     516009

 
 
 

--------------------------------------------------------------------------------

 

Important note:  This Agreement is executed between the Parties in accordance
with applicable laws and regulations, and through discussion on the basis of
equality and volition.  All clauses of this Agreement reflect the true
intensions of the Parties.  In order to adequately preserve the lawful rights of
the Mortgagor, the Mortgagee hereby advises that the clauses of this Agreement
be scrutinized by the Mortgagor, with proper attention to the part in bolder
print.
 


To insure the realization of the claims owned by Party A, Party B willingly
provide certain mortgage-based guaranty (counter guaranty) to Party A.  To
specify the rights and obligations of the Parties, the Parties hereby enter into
this Agreement through discussion, on the basis of equality, and in accordance
with the Contract Law, the Security Law, the Property Law and other applicable
laws and regulations.




Article 1
Secured Principal Claims


1.1
The principal claims covered by the mortgage granted by Party B shall be the
claims Party A may have against Merix Printed Circuits Technology Limited
(hereinafter referred to as "Debtor") under the loan agreement, bank acceptance
agreement, letter of credit opening contract, guaranty agreement, and other
financing documents (hereinafter referred to as "Principal Contract") executed
with the Debtor, subject however to a maximum outstanding balance of RMB
36,000,000 (Renminbi Thirty-six Million in word) (in case of discrepancy between
the expressions respectively in numerical and in word, the expression in word
shall prevail) and within the period commencing from June 26, 2009 and ending on
December 31, 2011 inclusive, no matter whether such claims becomes mature within
such period or has come into being before the formation of the maximum-amount
claims.





1.2
The maximum balance referred to in the preceding paragraph shall mean the
aggregate Renminbi equivalent of the claims, in different currencies,
outstanding as at the date the principal claims covered by the security granted
by Party B are identified, with any money conversion to be made using the middle
rates quoted by Party A.





Article 2
Security Coverage


The maximum-amount mortgage granted by Party B shall cover the principal amounts
of the principal claims, interest, penalty interest, compound interest,
liquidated and other damages, and any expenses incurred by the foreclosure,
including, without limitation, litigation costs, attorney fee and evaluation
fee, provided that any expenses for realization of the mortgage shall be first
credited against the proceeds from liquidation of the collateral and therefore
not included in the maximum balance referred to in Article 1.1.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3
Collateral


3.1
The Collateral List, which includes a detailed description of the collateral, is
attached hereto as an annex and shall have the equal legal effect with this
Agreement.



3.2
The mortgage granted to Party A shall extend to any accessorials, accessory
rights, accessories, additions, natural and legal fruits, fungible of the
collateral, and any insurance proceeds, indemnity and compensation arising in
relation to damage, destruction, loss or requisition of the collateral.



3.3
If the collateral is seized by the People's Court because the Debtor fails to
pay any due and payable indebtedness or there occurs any of the events agreed
hereunder which justify a foreclosure, Party A shall have the right, from the
date of such seizure, to receive any natural and legal fruits accrued from the
collateral, provided that any expenses incurred for receipt of such fruits shall
be credited against the fruits so received.



3.4
Value of the collateral agreed in the Collateral List shall not constitute a
value appraisal base in case of disposition of the collateral by Party A, nor
have any restriction upon enforcement of the mortgage by Party A.



3.5
Title certificates of the collateral and relevant materials shall first be
acknowledged by the Parties before being handed over to Party A for safekeeping
unless the law or regulation requires otherwise.



3.6
During the life of the mortgage, Party B shall maintain the collateral in proper
order.  Party B shall not use the collateral in any unreasonable manner which
may cause reduction of or prejudice to the value of the collateral.  Party A
shall have the right to inspect the collateral from time to time to insure the
proper use and management of the collateral.



3.7
Party B shall immediately advise Party A of any damage, destruction, loss or
requisition of the collateral, and promptly provide to Party A any certification
issued by competent or other authority in relation to damage, destruction, loss
or requisition of the collateral.



3.8
In case of damage, destruction, loss or requisition of the collateral, any
insurance proceeds, indemnity or compensation received by Party B shall be used
towards paying the indebtedness owed by the Debtor under the Principal Contract,
or, subject to agreement by Party A, towards restoration of the value of the
collateral, or shall be transferred into the account designated by Party A, to
secure the payment of the indebtedness under the Principal Contract.  The
remaining value of the collateral shall continue to secure the principal claims.



3.9
Party B shall stop any of its activities which may reduce the value of the
collateral.  In case of such value reduction, [Party B] shall have the
obligation to make a restitution, or provide further guaranty with a value
equivalent to the value so reduced.



 
 

--------------------------------------------------------------------------------

 
 
Article 4
Mortgage Registration


Within 10 days of execution of this Agreement, the Parties shall proceed with
mortgage registration with the relevant mortgage registration authority.  In
case of changes with any of the particulars of the mortgage registration which
requires alteration of the registration, the Parties shall promptly proceed with
formalities for alteration of the registration.


Article 5
Insurance


5.1
Within 15 days of execution of this Agreement, Party B shall, at the request of
Party A, complete formalities necessary to purchase insurance coverage for the
collateral.  If such insurance formalities can not be completed on one-lump
basis for any reason on the side of the insurance agency, Party B shall timely
complete formalities necessary for renewal of the existing insurance to insure
non-interruption of the property insurance of the collateral within the term of
this Agreement.



5.2
The insurance policies shall be marked to effect that Party A shall enjoy the
priority to get compensated (as the first beneficiary) in case of an incident
covered by such policies, and any insurance proceeds shall be paid by the
insurer directly to Party A.  The insurance policies shall include no provisions
purported to restrict the rights of Party A.



5.3
Any time during the term of this Agreement, Party B shall not suspend or cancel
insurance for whatever reason.  In the event of interruption of the insurance,
Party A shall have the right to take out insurance with all costs to be charged
to the account of Party B.



5.4
Within the term of this Agreement, any insurance proceeds received in relation
to insured incidents with the collateral shall be handled as agreed under
Article 3.8.



 
 

--------------------------------------------------------------------------------

 


Article 6
Identification of Principal Claims


In any of the following circumstances, the underlying claims of the
maximum-amount mortgage shall become identified:


A.
the term agreed under Article 1.1 expires;



B.
no new claim would occur;



C.
the collateral is attached or seized;



D.
the Debtor or Party B becomes bankrupt or is wound up;



E.
other circumstances which justify identification of claims, as mandated by law
or regulation.





Article 7
Floating Charge


7.1
If Party B intends to set up charge upon its existing and future production
equipment, materials, semi-final products, and other products, the property so
charged shall become identified upon occurrence of any of the following:



 
A.
the claims owned by Party A is not realized upon expiration of the term for the
performance of the indebtedness;



 
B.
Party B becomes bankrupt or is wound up;



 
C.
there occurs a circumstance where foreclosure is exercised by Party A, as
described in Article 8.1;



 
D.
there occurs other circumstances where realization of the claims of Party A is
materially prejudiced.



7.2
If Party B charges the forgoing property to Party A as part of the maximum
amount mortgage, the other provisions of this Agreement shall also apply in
addition to this Article 7.



 
 

--------------------------------------------------------------------------------

 
 
Article 8
Foreclosure


8.1
In any of the following circumstances, Party A shall have the right to exercise
foreclosure:



 
A.
the Debtor fails to make the repayment when the principal claims owned by Party
A becomes due (including acceleration);


 
 
B.
there occurs a circumstances described in Article 3.9 where Party B fails to
restore the value of the collateral or provide guaranty corresponding to the
value so reduced;



 
C.
application is filed for the bankruptcy of Party B or the Debtor, or Party B or
the Debtor is dissolved, liquidated, ordered to suspend its operation for
rectification, deprived of its business license, or wound up;



 
D.
in the course of its business operation, Party B disposes of any of the
collateral subject to floating charge other than on arm's length basis;



 
E.
other circumstances where foreclosure is exercisable by Party A under law or
regulation.



8.2
To excise foreclosure, Party A may, through discussion with Party B, get paid
with the proceeds from auction or otherwise sale of the collateral, or keep the
collateral to offset the indebtedness owed by the debtor.  If the Parties are
unable to agree on the manner to exercise the foreclosure, Party A may file a
petition directly with the People's Court for the auction or otherwise sale of
the collateral.



8.3
If the proceeds from disposition of the collateral is in other currency than
that under the Principal Contract, it shall be converted into the latter at the
applicable exchange rate quoted by Party A before it is used towards payment of
the claims owed to Party A.





Article 9
Representations and Warranties of Party B


Party B hereby makes the following representations and warranties to Party A:


9.1
Party B is an owner of, or authorized by the government to operate and manage
the collateral under this Agreement, and has full right to dispose of the
collateral.  There exists no dispute as to the right to own, use, operate or
manage the collateral.  All authorization or approval necessary to grant the
mortgage and security to Party A have been obtained by following the procedure
and authority mandated by the Articles of Association of [Party B], and without
contradicting the law, regulation and other relevant rules.



9.2
If Party B is  a publicly traded company, or any of its subsidiaries, it
undertakes to promptly honor its information disclosure obligations respecting
such mortgage matters pursuant to the Security Law, the Stock Exchange Listing
Rules, and other laws, regulations and rules.



 
 

--------------------------------------------------------------------------------

 
 
9.3
The Debtor is granting the mortgage solely out of its own volition, and all its
intensions expressed in this Agreement are true.



9.4
Security interest may be established upon the collateral under the law, and
subject to no restrictions.



9.5
If there is any defect with the collateral, sufficient and reasonable statement
has been made respecting with such defect.



9.6
The collateral is subject to no attachment, seizure or custody.



9.7
If the collateral is let, whether in part or in whole, the tenant has been
advised of the mortgage, and such lease has been notified in writing to Party A.



9.8
No security interest is established on the collateral for the benefit of any
other creditors, or if established, such security interest has been notified in
writing to Party A.



9.9
The collateral is not property of joint ownership, or if jointly owned, the
written consent of the joint owner to the mortgage has been obtained.





Article 10
Covenants of Party B


Party B hereby makes the following covenants to Party A:


10.1
In any of the following circumstances, which shall not be subject to approval of
Party, Party B shall continue to honor its guaranty obligations under this
Agreement.



 
A.
Party A and the principal Debtor have agreed on changes with the Principal
Contract without increasing the guaranty obligations of Party B.



 
B.
Party A has assigned the principal claims and the maximum amount mortgage.



10.2
Without the written agreement of Party A, no new mortgage or pledge in whatever
form may be established on the collateral, nor shall the collateral be let,
assigned or endowed to any third party; and the collateral shall be protected
against any damage.



 
 

--------------------------------------------------------------------------------

 
 
10.3
[Party B shall] bear all costs in relation to the formation and performance of
this Agreement, including insurance, survey, evaluation, registration and other
expenses.



10.4
When the mortgage owned by Party A suffers or is likely to suffer damage from
any third party, [Party B shall] make a prompt notice and provide assistance to
Party A to avoid such damage.



10.5
[Party B shall] give proper cooperation to Party A in its effort to proceed with
the foreclosure, instead of setting up any barrier in an attempt to restrict the
exercise of the foreclosure by Party A.



10.6
In any of the following circumstances, a prompt notice shall be given to Party
A:



 
A.
any change in the Articles of Association, business scope, registered capital,
or the legal representative, or alteration of the equity structure;



 
B.
windup, dissolution, liquidation, suspension of operation for rectification,
revocation of the business license, cancellation of corporate presence, or
petition made for its bankruptcy;



 
C.
involvement, or likely involvement in substantial economic dispute, litigation,
arbitration, or lawful attachment, seizure or custody of its assets;



 
D.
to the extent that Party B is a natural person, any changes with its domiciles,
employers, and contact details.

 
10.7
[Party B shall] promptly sign for receipt of written notices from Party A.



10.8
If there exists any other guaranty which secures the principal claim, whether
provided by the Debtor or any third party, Party A shall have the discretion to
determine the order to exercise foreclosure, and Party B hereby covenants not to
lodge any defense against the same.  Notwithstanding waiver, change or loss of
any other security interest under the Principal Contract by Party A, the
guaranty obligations of Party B shall remain valid, instead of becoming void,
reduced or released.



Article 11
Covenants of Party A


Party A hereby makes the following covenants to Party B:


11.1
[Party A shall] keep in confidence any nonpublic information included in the
relevant documents, and financial and other materials submitted by Party B in
relation to the performance of its obligations under this Agreement unless the
law, regulation and other rules provide otherwise.



11.2
Proceeds from disposition of the collateral remaining after payment of all
indebtedness covered by the maximum-amount mortgage shall be refunded to Party
B.



 
 

--------------------------------------------------------------------------------

 
 
Article 12
Breach


12.1
Upon effectiveness of this Agreement, failure of either Party to perform any of
its obligations under this Agreement, or dishonor any of its representations,
warranties and covenants under this Agreement shall constitute a breach of this
Agreement, and such Party shall indemnify any losses incurred by the other Party
as a result of such breach.



12.2
For breach of this Agreement by either Party, the other Party shall have the
right to take any other measures under by the laws, regulations and rules of the
People's Republic of China unless this Agreement provides otherwise.





Article 13
Effectiveness, Amendment and Cancellation


13.1
This Agreement shall become effective from the date of execution, and terminate
at the date the principal claims owned by Party A is paid in full.



13.2
Any amendment to this Agreement may be made only in writing by the Parties after
achieving consensus through consultations.  The amendment agreement shall be an
integral part of this Agreement and shall have the same legal effect as this
Agreement.  This Agreement shall remain valid until the amendment agreement has
become effective.



13.3
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity and enforceability of other provisions of this Agreement,
nor shall it affect the validity of the entire contract.



13.4
Any amendment to and cancellation of this Agreement shall not affect the rights
of the Parties to demand for compensation for losses.  Cancellation of this
Agreement shall not affect the validity of the provisions under this Agreement
in relation to the settlement of disputes.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 14
Dispute Resolution


The formation, validity, interpretation and performance of and settlement of
disputes under this Agreement shall be governed by the laws of the People's
Republic of China.  During the performance of this Agreement, all disputes and
disagreements arising from or in relation to this Agreement shall first be
settled by the Parties through consultation.  If consultation turns out to be
unsuccessful, such disputes or disagreements shall be settled pursuant to the
method set forth in B below


A.
to submit the dispute to __________________ arbitration committee for settlement
in ______________ (place of arbitration) pursuant to the arbitration rules of
such committee in effect when the application for arbitration is submitted.  The
arbitral award shall be final and binding upon both Parties.



B.
to be settled by the courts of the place where Party A is located through legal
proceedings .





Article 15
Miscellaneous


15.1
Without the written approval of Party A, Party B shall not assign all or part of
its rights and obligations under this Agreement.



15.2
Failure or partial failure or delay on the part of Party A to exercise any right
under this Agreement shall not operate as a waiver or alteration of such right
or any other rights, nor shall it affect any further exercise of such right or
any other rights by Party A.



15.3
Subject to applicable laws, regulations and other rules or as required by
financial regulatory authorities, Party A shall have the right supply
information in relation to this Agreement and other relevant information to the
credit information database of the People's Bank of China or other lawful
databases for inquiry and use by qualified organizations or individuals.  Party
A shall also have the right to make inquiries about information related to Party
B through the credit information database of the People's Bank of China or other
lawful databases for the purpose of formation and performance of this Agreement.



15.4
This Agreement shall be executed in four counterparts with equal legal
effect.  Each of Party A, Party B, the Real Estate Bureau, and the State Land
Bureau shall keep one counterpart of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 16
Other Matters Agreed on by the Parties


16.1
______________________________/____________________________.



16.2
_____________________________/_____________________________.





Annex:                                Collateral List




Party A:                      Industrial and Commercial Bank of
     China (official seal stamped)


Authorized signatory: ___Signed_____________ (signature or seal)




Party B:                      _________Stamped__________________ (official seal)




Legal representative (authorized representative): ____Signed________ (signature
or seal)




Joint owner of the collateral: ________________________ (signature or seal)


Date:           June 26, 2009

 
 

--------------------------------------------------------------------------------

 

Annex: Under No. Huizhou Branch Huinan Sub-branch 2009 Zui Gao Di Zi No. 006
Maximum Amount Mortgage Agreement:


Collateral List


Unit: RMB10,000
Description
Title Certificate
Location
Condition
Appraised Value
Others
 
Buildings
 
Building Certificates: Guangdong Province
No. C5542829
No. C5542830
No. C5542831
No. C5542832
No. C5542780
Huizhou City
Huicheng District
Chenjiang Town
Zhong Kai Main
Street Shuang Guang
Good
3,179.06
 
Land
Land Use Right:
Huizhou Government (2007) No. 13021800307
 
Huizhou City Huicheng District Chenjiang Town Zhong Kai Main Street Shuang Guang
Good
2,117.52
 



Mortgagor (and joint owner):         Office Seal Stamped              
Mortgagee:  ICBC        Office Seal Stamped           
   
Authorized signatory:                 Signed                        
Executive (authorized representative):          Signed                

 
 

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL AGREEMENT




Party A:                      Industrial and Commercial Bank of China Limited,
Huizhou Huinan Sub-branch


Party B:                      Merix Printed Circuits Technology Limited




The Parties hereby mutually agree to make the following amendments to certain
clauses of the 2009 Zui Gao Di Zi No. 006 Maximum Amount Mortgage Agreement of
Huizhou Huinan Sub-branch:


1.
Article 10.6, which reads as follows:



" In any of the following circumstances, a prompt notice shall be given to Party
A:
 
A.
any change in the Articles of Association, business scope, registered capital,
or the legal representative, or alteration of the equity structure;



 
B.
windup, dissolution, liquidation, suspension of operation for rectification,
revocation of the business license, cancellation of corporate presence, or
petition made for its bankruptcy;



 
C.
involvement, or likely involvement in substantial economic dispute, litigation,
arbitration, or lawful attachment, seizure or custody of its assets;



 
D.
to the extent that Party B is a natural person, any changes with its domiciles,
employers, and contact details."



 
 

--------------------------------------------------------------------------------

 
 
Shall be amended to read as follows:


" In any of the following circumstances, a notice shall be given to Party A
within a timeframe agreed as follows:


 
A.
any change in the Articles of Association, business scope, registered capital,
or the legal representative, or alteration of the equity structure;



 
B.
windup, dissolution, liquidation, suspension of operation for rectification,
revocation of the business license, cancellation of corporate presence, or
petition made for its bankruptcy;



 
C.
involvement, or likely involvement in substantial economic dispute, litigation,
arbitration, or lawful attachment, seizure or custody of its assets;



 
D.
to the extent that Party B is a natural person, any changes with its domiciles,
employers, and contact details.



In case of above paragraph A, Party B shall give Party A a written notice within
10 days of adoption of the relevant resolutions.  In case of either of above
paragraphs B and C, Party B shall give Party A a written notice within 10 days
of occurrence of the relevant incident."




2.
A new Article 16.1 shall be inserted as follows:



"The mortgage under this Agreement shall be released automatically from the date
the principal claims under the Principal Contract are paid in full.  Within 10
days of the release of the mortgage, the Parties shall proceed with formalities
with the relevant mortgage registration authority for cancellation of the
mortgage registration, to which Party A shall provide proper cooperation and
necessary assistance."


3.
A new Article 16.2 shall be inserted as follows:



"This Agreement shall be terminated automatically if the Principal Contract is
terminated at an earlier date because the Parties agree to revoke the Principal
Contract to the extent that no drawdown has been made by Party B under the
Principal Contract, or Party B fails to satisfy the conditions precedent to
making of drawdown, as agreed in the Principal Contract, or no drawdown is made
before the agreed deadline.  If mortgage registration has been made by the
Parties under Article 4 hereof prior to revocation or termination of this
Agreement, then, within 10 days of revocation or termination of this Agreement,
the Parties shall proceed with formalities with the relevant mortgage
registration authority for cancellation of the mortgage registration, to which
Party A shall provide proper cooperation and necessary assistance."
 
 
 

--------------------------------------------------------------------------------

 


4.
This Supplemental Agreement shall be executed in four counterparts with equal
legal effect.  Each of Party A, Party B, Huizhou City Real Estate Bureau, and
Huizhou City State Land Resources Bureau shall keep one counterpart of this
Supplemental Agreement.





Party A (official seal):
         Stamped
Party B (official seal):
    Stamped
 
Executive (or attorney) signature:
         Signed
 
Date:  June 26, 2009
Executive (or attorney) signature:
    Signed
 
Date:   June 26, 2009

 
 

--------------------------------------------------------------------------------